DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Drawings
The drawings are objected to because:
Figure 1 needs to be labeled as “Prior Art”. This is because it appears that from ¶¶ 0022, and 52 only that which is already known is being shown.
Applicant uses two labels for element 22. In ¶ 0065 element 22 is called a “transparent color resistance portion”, and in ¶ 0080 element 22 is called a “first insulating layer”. Applicant needs to use only one label per element number.
In ¶ 0101 Applicant states "For example, as shown in FIG. 8, a depth of each second groove 2442 is gradually decreased in the direction away from the reference line of the corresponding color resistance portion 231.” This is not shown in figure 8.as there is no element 2442 in figure 8.
Applicant references element 242 in figures 8-10. There is no element 242 in figures 8-10.
In ¶¶ 0153-0155, Applicant references S5 and S6 there are no method steps in the drawings which show S5 or S6. 

The above drawing objections were corrected in the reply filed on June 3, 2021. However, these drawings are not acceptable because Applicant did not fix the drawing objection below,
Throughout the specification Applicant states that elements are optional. For example in ¶ 0120 Applicant states that color filter layer 23 is optional. Applicant needs to add (“optional”) in each of the method figures, 16-18, 20, 22, and 24 for each element that is 
Rather, Applicant amended ¶ 0120 by replacing the word “Optionally” with “In some embodiments”. The term “optionally” suggest that the subject matter discussed has no significance to the invention. While the term “in some embodiments” suggest that the subject matter discussed is a feature of the invention. See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006), where the Federal Circuit explained "optional elements [claimed using 'may'] do not narrow the claim because they can always be omitted." If optional claim limitations can be omitted in a claim, optional described features are not necessary to practice the invention; i.e., they are not critical to the invention. Applicant needs to submit new drawings which remedy all of the objections above. MPEP 608.02(h)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The drawings objections above are also considered specification objections as they may be remedied with either a change to the drawings or an amendment to the specification.
As stated in the drawing section above, the specification objection is being maintained because of Applicant’s amendment to ¶ 0120. All other amendments to the specification are acceptable. Applicant will need to submit an amendment to the specification which remedies all the specification objections. Thus, the amendments to the specification are not being entered as they contain new matter. MPEP 608.01(q).
Appropriate correction is required.


	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oh (US 2018/0321764 A1) (“Oh”).
Examiner note: Examiner is issuing a 102/103 rejection because the claimed orthogonal projections are not shown. However, they could be inherent in the cross-sectional view shown.
Regarding claim 1, Oh teaches:
a base (111); 
a display layer (120) disposed on a side of the base (111), 
the display layer (120) including a plurality of sub-pixels (¶ 0032);
a color filter layer (192) disposed on a display side of the display layer (120), 

 wherein a thickness of any color resistance portion (192) of the plurality of color resistance portions (192) is decreased in a direction away from a reference line of the color resistance portion (this is shown in figure 7 as the shape of 192), and 
the reference line is a straight line passing through a geometric center of the color resistance portion and perpendicular to the base base (a reference line can so be made to meet this limitation);
a first insulating layer (196), 
wherein a surface of the first insulating layer adjacent to the color filter layer is provided with a plurality of first grooves in one-to-one correspondence with the plurality of color resistance portions (196 has such grooves to accommodate 192); and 
a depth of any first groove is decreased in a direction away from a reference line of a corresponding color resistance portion (figure 7 shows this shape); and
an orthographic projection of each color resistance portion on the display layer is located within a range of an orthographic projection of a corresponding first groove on the display layer (when figure 7 is viewed from the top this limitation would be met based upon the cross-sectional view shown); and 
a surface of each first groove adjacent to the color filter layer is in contact with a surface of a corresponding color resistance portion adjacent to the first insulating layer (192 is in contact with 196); 

a second insulating layer (156); 
wherein the touch structure layer (150, 154b, 154e) includes a plurality of electrodes (150 on the left and 150 on the right, and 158, and 154e);
the plurality of electrodes include first touch electrodes (150 on the left connects to a 154e), second touch electrodes (150 on the right connects to a 154e), and bridges 9158), 
the first touch electrodes and the second touch electrodes are insulated from each other and arranged crosswise (150 on left and right, and 154e are insulated from each other by means of 156, and the middle 154e shown in figure 7 is the second touch electrode; figure 2 shows that they are arranges crosswise); 
each first touch electrode includes a plurality of first touch sub-electrodes separated by the second touch electrodes (figure 7 in conjunction with figure 2 show that two 154es are separated from a middle 154e), and 
two adjacent first touch sub-electrodes in the first touch electrode are electrically connected through a bridge (figure 7 shows that two 154es are connected together to 154b by means of 150); and 
the bridges (154b) and the second touch electrodes (150 and 154es) are separated by the second insulating layer (156); 7Application No.: 16/624,046Docket No.: 081236-0249 
wherein a surface of the second insulating layer (156) adjacent to the first insulating layer (196) is provided with a plurality of second grooves (156 has a groove on which 196 is formed); and 

an orthographic projection of each first groove on the display layer is located within a range of an orthographic projection of a corresponding second groove on the display layer (figure 7 when viewed from above would meet this limitation); and 
a surface of each second groove (groove of 156) adjacent to the first insulating layer (196) is in contact with a surface of the first insulating layer (156) adjacent to the second insulating layer (196).
Regarding claim 2, Oh teaches:
wherein an orthographic projection of each sub-pixel on the base is located within a range of an orthographic projection of a corresponding color resistance portion on the base (Oh show in figure 7 that each sub-pixel is located below a color resistance portion.)
Regarding claim 5, Oh teaches:
the display apparatus further comprises a black matrix (194) provided with a plurality of openings (figure 7 shows 194 has a plurality of openings), and 
the plurality of color resistance portions (192) are in one-to-one correspondence with the plurality of openings (openings of 194), 
wherein orthographic projections of the plurality of electrodes of the touch structure layer on the display layer are located within a range of an orthographic projection of the black matrix on the display layer (figure 7 shows that the electrodes are below the black matrixes).
Regarding claim 8,
As best Examiner understands claim 8, Applicant is attempting to claim figure 10 element 2442. This is considered a change of shape for the same reasons as given in claim 7, in 
Regarding claim 17, Oh teaches:
the first touch electrodes (left and right 154e and 150) and the second touch electrodes (middle 154e) are disposed in a same layer (This is shown in figure 7).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in light of evidentiary reference Lee (US 2010/0134426 A1) (“Lee”)
Regarding claim 9, Oh does not teach:
The material of the first insulating layer, or the second insulating layer.

Evidentiary reference Lee teaches at least in figures 3-4:
That when forming a touch screen, such as the one of Kim and/or Ye, that one can use organic or inorganic insulating materials (¶ 0091, where 210 can comprise organic or inorganic material; ¶ 0089, where 220 can comprise organic or inorganic material; ¶ 0086, where 240 can be organic; where the touch layer is 210-/220/231-232/240; Therefore, evidentiary reference Lee teaches that one of ordinary skill in the art would know that they could use either an organic or inorganic insulating layer in forming a touch structure layer. MPEP 2144.06 and MPEP 2144.07.



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in light of evidentiary reference Ye (US 2019/016537 A1) (“Ye”)
Regarding claim 16, Oh does not teach:
the material of the touch structure layer is metal.

Ye teaches at least in figure 7:
a material of the touch structure layer (106, 107, 108, 111, 112, 114) is metal (¶ 0088, where 111 and 112 are formed of metal). 
It would have been obvious to one of ordinary skill in the art that the touch structure layer would be made out of metal because evidentiary reference is in the same field of endeavor, touch screens, teaches that one of ordinary skill in the art know that the material of touch structure layer will be made out of metal. Further, it is obvious to one of ordinary skill in the art that electrodes and vias, as disclosed by Oh, can be made out of metal.

Response to Arguments
Applicant’s arguments, and amendments respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oh.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822